Defendant petitions for rehearing on the ground that the court's decision disallowing him the right to tax costs and disbursements was contrary to law. This decision, rendered upon plaintiffs' appeal from the clerk's taxation in favor of defendant, while recognizing that modification of a judgment generally entitles the party obtaining the same on appeal to tax costs and disbursements, held that, since the issue of the modification was not presented to the trial court on defendant's motion for a new trial or for amended findings, defendant lost his right to tax costs and disbursements, under well-settled principles.
Defendant now urges that the issue of the width of the easement, upon which the modification was granted, was presented to the trial court in his motion for amended findings or a new trial. The motion specifically set out the amended findings desired by defendant, and, since these requested findings were based on a claim of no easement, they necessarily did not raise the issue of the width of the easement.
The motion for new trial was based on three grounds, to wit: (1) That the court erred in denying defendant's motion for a dismissal of said action made at the close of plaintiffs' case in chief, to which ruling defendant duly excepted; (2) that the decision of the court was not justified by the evidence and was contrary to law; and (3) that the court erred in overruling defendant's objection to the testimony of plaintiffs' witnesses, to which rulings defendant *Page 362 
duly excepted. Defendant argues that the second ground stated in the motion for a new trial sufficiently raised the issue of the width of the easement so that he did not lose his right to costs and disbursements here when this court modified the judgment by reducing the width of the easement.
The record indicates that the judgment entered in the court below was based upon a stipulation signed by plaintiffs and defendant, through their counsel. This stipulation contained the erroneous width subsequently modified here. The trial court was given no opportunity to correct the error in description.
We do not agree that the assignment of error above referred to, to the effect that "the decision of the [trial] court * * * is not justified by the evidence and is contrary to law," was sufficient to direct the court's attention to the error stipulated to by defendant. Where a case is tried by the court and findings made, an erroneous finding must be challenged by specific assignment of error. Peterson v. James, 223 Minn. 33,25 N.W.2d 300; Erickson v. Sinykin, 223 Minn. 232,26 N.W.2d 172, 170 A.L.R. 697; 1 Dunnell, Dig.  Supp. § 361.
The petition for reargument is denied. *Page 363